Citation Nr: 1300793	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-22 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to July 1948, and from October 1950 to November 1951. 

This matter was received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  It is on appeal from an August 2008 rating decision.  

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board, but in a November 2012 written statement, the Veteran's attorney withdrew the request.

In December 2012, the Veteran submitted medical evidence to the Board relating to a hearing loss disability.  However, such evidence does not pertain to the Veteran's left shoulder disability claim.  Therefore, remand for RO consideration of the evidence is not warranted.  See 38 C.F.R. § 20.1304(c) (2012).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran's attorney, in November 2012, requested that the Board postpone making a final decision in the Veteran's case until January 31, 2013.  

The Board denies the request.  In this case, the Veteran's appeal has been advanced on the Board's docket due to the Veteran's age.  The Veteran has repeated indicated that he wishes his case to be fully adjudicated as soon as possible.  Further, in a September 2011 rating decision the Veteran was awarded a total disability rating for individual unemployablity due to service-connected disabilities (TDIU), and the matter of a higher initial rating for the Veteran's service-connected bilateral hearing loss may still be pending with the agency of original jurisdiction.  The Board will thus not delay a decision in the current case.  There is no indication that the Veteran's attorney was going to submit any additional evidence.  In this regard, it is important for the Veteran to understand that even if this issue was granted by the Board, the Veteran cannot receive more than a 100 percent rating.    


FINDING OF FACT

The weight of the evidence reflects that the Veteran's current left shoulder disability was not the result of any his in-service duties, or related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis, will be presumed to have been incurred in service if it became manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in a statement submitted in connection with his July 2007 claim for service connection, the Veteran asserts that a current left shoulder disability is the result of his work as a railroad locomotive engineer while in service.  In the July 2007 statement, the Veteran asserted that he first began suffering serious pain and decreased motion in his left shoulder in about 1990, and that while receiving treatment his physical therapists determined that his shoulder pain and immobility were the result of his work as a railroad locomotive engineer in service.

Specifically, the Veteran stated that, in about 1990, he began experiencing periodic pain in his left shoulder, and that in 2005 his physical therapists determined that he had a high level of muscular atrophy in his left shoulder/neck area that had been caused by his many hours of work as a steam locomotive engineer in the Army during his service from 1947 to 1948.  He stated that, while operating a steam locomotive in service, he was required to sit in the engineer's seat with his right arm across his body to grasp the break handle positioned at the left side, while operating the highly placed throttle with his left arm.  The Veteran further stated that the throttle of the steam locomotives he operated was above his head on the left side so that sometimes he spent up to 16 hours a day with is left arm elevated above his head operating the throttle back and forth.  He stated that his only experience operating locomotives came in the service, and that he had had no other jobs or hobbies that required repetitive physical stress on the left arm and shoulder since being a locomotive engineer in service. The Veteran also stated that both of his physical therapists were convinced that this was the source of his atrophied muscle problem, which had been caused by lack of blood circulation.  Along with the July 2007 statement, the Veteran submitted a photograph of himself operating locomotive in service, with his left arm reached upwards and grasping something overhead.

The Veteran's separation documents for his periods of service from August 1946 to July 1948 and October 1950 to November 1951 reflect that he served as a railroad engineer and locomotive operator.  Service treatment records reflect no findings or treatment related to any left shoulder problems.  The July 1948 report of examination for the Veteran's separation from service reflects a finding of no musculoskeletal defects, and the November 1951 separation examination, more than 60 years ago, report reflects a normal clinical evaluation of the musculoskeletal system and upper extremities. 

The report of a March 2000 private physical medical examination of the Veteran reflects that he complained of occasional left shoulder pain.

In February and April 2003, the Veteran was treated for left deltoid and left pectoral muscle strain.  He reported that he had had the problem chronically for the last 10 years, but that it had gotten worse lately after he had been lifting weights.  His diagnoses included muscle strain and muscle spasm.  

April 2003, April 2004, and April 2005 private physical examination reports reflect that the Veteran complained of experiencing left shoulder pain and discomfort with movement and range of motion, exacerbated by exercise.  

Private physical therapy notes from November 2004 to December 2004 reflect assessments of anterior scalene muscle spasm.  

In November 2009, the Board received a photo of the Veteran in service performing duties of a locomotive operator, extending his left arm forward to operate controls in front of him.  This fact is not in dispute.  

The report of a July 2010 VA examination reflects that the Veteran reported firing a steam locomotive in Korea and shoveling coal for two to two and a half months and eventually taking over as engineer for nine months.  He reported that he had operated the throttle for the locomotive with this left arm, which involved extended periods of repeated flexion and abduction up to 16 hours a day, that he had sustained no specific injury to his left shoulder during military service, but that 20 to 25 years ago, he had had gradual onset of pain of the left shoulder, which a physical therapist attributed to his railway jobs.  He stated that three to four years prior, a private physician told him that his left shoulder muscle had atrophied.  The examiner reviewed the claims file and noted that service treatment records showed no evidence for any left shoulder condition during service, that the Veteran operated both steam and diesel locomotives for the military, and that he had had no shoulder injuries since discharge.  The Veteran complained of intermittent vague left shoulder discomfort and mild weakness of the left shoulder.  He had mild discomfort with overhead action of the shoulder.  X-rays of the left shoulder revealed mild degenerative changes of the left acromioclavicular joint.  The diagnosis was mild left degenerative acromioclavicular joint disease and mild left deltoid atrophy.

The VA examiner opined that it was less likely than not that the Veteran's left shoulder disorders were incurred or a result of military service.  The examiner explained that, while the Veteran's service that he described was most certainly strenuous, he stated that he had sustained no specific injury to the left shoulder in service and medical records were silent for any complaint, shoulder injury or any other shoulder condition during military service.  The examiner stated that the Veteran's pain had started 20 to 25 years prior, which was many years after his discharge, and that his mild left acromioclavicular degenerative joint disease was not unusual in a patient of his age due to chronic wear and tear.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claim must be denied.  The record reflects current left shoulder disability, including left degenerative acromioclavicular joint disease and mild left deltoid atrophy, and the Board acknowledges the photographs submitted by the Veteran and recognizes that the Veteran's in-service duties as a locomotive engineer may have required strenuous activity of left arm.  However, the weight of the evidence reflects that his current left shoulder disability was not the result of any such work in service, or related to service in any other way.

Initially, the record does not reflect, and the Veteran does not contend, that any left shoulder problems, including acromioclavicular degenerative joint disease, began until many years after his periods of service from August 1946 to July 1948 and October 1950 to November 1951; the Veteran asserts, and the medical record reflects, that his left shoulder problems began in the early 1990s, approximately 40 years after his separation from service.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 are not applicable.  

Rather, the Veteran contends that a left shoulder disability that began many years after service was the result of his in-service duties as a locomotive engineer.  However, the best probative medical opinion evidence of record is that of the July 2010 VA examiner, which weighs against the Veteran's claim.

The VA examiner opined that it was less likely than not that the Veteran's left shoulder disorder was incurred in or a result of military service, and the Board finds that the examiner's opinion and rationale are persuasive.  While acknowledging that the Veteran engaged in strenuous activity of the left shoulder, as the Veteran has asserted, the examiner nonetheless found the Veteran's current shoulder disorder to be unrelated to service, as both the medical records and the Veteran's given history reflected no specific injury to the left shoulder in service or any other complaint or condition related to the shoulder during service, and the Veteran's pain had started 20 to 25 years prior, which was many years after his discharge.  The record is consistent with the examiner's review and supports the examiner's rationale, as the Veteran had no shoulder injury or other shoulder problem in service or until approximately 40 years after the Veteran's last period of service.  See Maxson, 230 F.3d at 1333 (evidence of a prolonged period without medical complaint can be considered as a factor in service connection cases, along with other factors).  

Moreover, there is no competent opinion evidence of record suggesting any medical nexus between the Veteran's current left shoulder disability and service.  While the Veteran has asserted that he was told by his physical therapists in 2005 that his left shoulder problems were the result of his service duties in 1948 and 1949, more than a half-century prior, there is no opinion from any medical professional supporting the Veteran's assertion, including in the March 2000 to April 2005 private treatment records discussing the Veteran's left shoulder problems, or in the private physical therapy notes from November 2004 to December 2004.  

A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372.  However, while the Veteran might believe that his left shoulder disability is medically related to service, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As such, the Veteran is not competent to address etiology in the present case.

In this regard, while the Board would not dispute the fact that the Veteran used his shoulder a lot during his military service more than 60 years ago, the critical question is whether it is at least as likely as not that this overuse has caused his current problem. 

Therefore, the Board finds that the weight of the probative evidence is against the Veteran's claim.  Accordingly, the Board finds that the claim for service connection for a left shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this case, the required notice was provided by letters dated in August 2007 and February 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records and identified private medical records have been obtained, as well as a photograph submitted by the Veteran.  Also, the Veteran was provided a VA examination in July 2010.  The examination was adequate because it provided sufficient information to decide the appeal.  The July 2010 opinion was based on examination of the Veteran and a review of the relevant records by an examiner with appropriate expertise, was thorough and adequate, and, along with the evidence as a whole, provided a sound basis on which to base a decision with regard to the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a left shoulder disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


